DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/31/22, has been entered.

Claim Objections
Claims 26 and 28 are objected to because of the following informalities: claim 26 recites “The method of claim 20…” and claim 28 recites “The method of claim 27…” Claims 20 and 27 are not method claims, so Applicants should rewrite the preambles of claims 26 and 28 to reflect that they are device claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 29 each recites “wherein the flux material maintains positions of the first electrical component and second electrical component during reflowing to reduce a distance between the first electrical component and second electrical component.” (emphasis added). This limitation implicitly implies that during reflow, there is some action that changes a distance between the first and second electrical components to reduce the said distance while there is no description of such a thing. It appears to the Examiner that Applicants are trying to claim that the flux maintains the first and second electrical components in place during reflow such that the short distance between them pre-reflow is maintained during reflow by the adhering action of the flux, and the limitation above should be reformulate to express that fact instead of the action described above and that is not supported.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “the second conductive layer”, claims 6, 28 and 30 each recites “the second conductive layer” and “the first conductive layer”. There are lacks of antecedent basis for those limitations in the claims.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 30, 6-9, 12, 29, 14, 15, 19, 27, 28, 20, 21 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OOTORII et al. (US 2014/0339289).

a.	Re claim 1, OOTORII et al. disclose a method of making a semiconductor device, comprising: providing a substrate 11 (see figs 3-10&18C&29-34&36B-C and related text; see remaining of disclosure for more details); forming a first conductive post (13 at position P1 on annotated fig. 5 below or 13 on fig. 18C a position P1, or 13&51 at position P1 on annotated fig. 36C below or 13&51 on fig. 30 at position P1; see at least [0122], [0125]) over the substrate; forming a second conductive post (13 at position P2 on annotated fig. 5 below or 13 on fig. 18C a position P2, or 13&51 at position P2 on annotated fig. 36C below or 13&51 on fig. 30 at position P2) over the substrate; forming a third conductive post (13 at position P3 on annotated fig. 5 below or 13 on fig. 18C a position P3, or 13&51 at position P3 on annotated fig. 36C below or 13&51 on fig. 30 at position P3) over the substrate; forming a fourth conductive post (13 at position P4 on annotated fig. 5 below or 13 on fig. 18C a position P4, or 13&51 at position P4 on annotated fig. 36C below or 13&51 on fig. 30 at position P4) over the substrate; depositing a flux material (41 on fig. 6 and 45 on fig. 30; see [0091], [0147]) in contact with a top surface of the first conductive post, second conductive post, third conductive post, fourth conductive post; disposing a first electrical component (20 corresponding to P1&P2 on fig. 8 or 60 corresponding to P1&P2 on fig. 32) over the flux material on the first conductive post and second conductive post; disposing a second electrical component (20 corresponding to P3&P4 on fig. 8 or 60 corresponding to P3&P4 on fig. 32) over the flux material on the third conductive post and fourth conductive post; and reflowing the flux material (see at least [0099], [0158] and figs. 10&34) to make electrical connection between the first electrical component and the first conductive post and second conductive post and further to make electrical connection between the second electrical component and the third conductive post and fourth conductive post wherein the flux material maintains positions of the first electrical component and second electrical component during reflowing (see at least [0098] and [0156]-[0159]) “to reduce a distance between the first electrical component and second electrical component” (the quoted limitation is interpreted to mean that the short distance between the first and second electrical components is maintained during reflow by the adhesive action of the flux).


    PNG
    media_image1.png
    721
    1603
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    710
    1747
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    691
    1702
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    818
    1554
    media_image4.png
    Greyscale


b.	Re claim 2, the method of claim 1, further includes depositing the flux material by a printing process ([0091]-[0092], [0148]).

c.	Re claim 3, the method of claim 1, further includes disposing a pre-solder material 23 on a contact pad 22 of the electrical component (fig. 4 and related text). 

d.	Re claim 30, the method of claim 1, further includes: forming the first conductive post including a first portion (13 at position P1 on figs. 30&36C) of a first conductive layer (all layers 13) formed over the substrate and a first portion (51 at position P1 on figs. 30&36C) of a second conductive layer (all layers 51) formed over the first portion of the first conductive layer; forming the second conductive post including a second portion (13 at position P2 on figs. 30&36C) of the first conductive layer formed over the substrate and a second portion (51 at position P2 on figs. 30&36C) of the second conductive layer formed over the second portion of the first conductive layer; forming the third conductive post including a third portion (13 at position P3 on figs. 30&36C) of the first conductive layer formed over the substrate and a third portion (51 at position P3 on figs. 30&36C) of the second conductive layer formed over the third portion of the first conductive layer; and forming the fourth conductive post including a fourth portion (13 at position P4 on figs. 30&36C) of the first conductive layer formed over the substrate and a fourth portion (51 at position P4 on figs. 30&36C) of the second conductive layer formed over the fourth portion of the first conductive layer.

e.	Re claim 6, a thickness of the second conductive layer is greater than a thickness of the first conductive layer (bumps 51 appear thicker than layers 13 on fig. 30).

f.	Re claim 7, OOTORII et al. disclose a method of making a semiconductor device, comprising: providing a substrate 11 (see figs 3-10&18C&29-34&36B-C and related text; see remaining of disclosure for more details); forming a first conductive post (13&51 at position P1 on annotated figs. 30&36C above) including a first portion (13 at position P1) of a first conductive layer (all layers 13) formed over the substrate and a first portion (51 at position P1) of a second conductive layer (all layers 51) formed over the first portion of the first conductive layer; forming a second conductive post (13&51 at position P2) including a second portion (13 at position P2) of the first conductive layer formed over the substrate and a second portion (51 at position P2) of the second conductive layer formed over the second portion of the first conductive layer; depositing a flux material 45 on a top surface of the first portion of the second conductive layer and on a top surface of the second portion of the second conductive layer; and disposing a first electrical component 60 (corresponding to P1&P2) over the flux material, wherein the flux material maintains position of the first electrical component during reflowing (see figs. 32-34 and related text).

g.	Re claim 8, see claim 2 rejection above.

h.	Re claim 9, the method of claim 7, further includes reflowing the flux material to make electrical connection between the first electrical component and second conductive layer (see fig. 33-34 and at least [0156]-[0159]).

i.	Re claim 12, see claim 6 rejection above.

j.	Re claim 29, the method of claim 7, further includes: forming a third conductive post (13&51 at position P3 on annotated figs. 30&36C above) including a third portion (13 at position P3) of the first conductive layer formed over the substrate and a third portion (51 at position P3) of the second conductive layer formed over the third portion of the first conductive layer; forming a fourth conductive post (13&51 at position P4 on annotated figs. 30&36C above) including a fourth portion (13 at position P4) of the first conductive layer formed over the substrate and a fourth portion (51 at position P4) of the second conductive layer formed over the fourth portion of the first conductive layer; depositing the flux material on a top surface of the third portion of the second conductive layer and on a top surface of the fourth portion of the second conductive layer (explicit on fig. 30); disposing a second electrical component (60 corresponding to positions P3&P4) over the flux material on the third conductive post and fourth conductive post; and reflowing the flux material to make electrical connection between the second electrical component and the third conductive post and fourth conductive post (see figs. 33-34 and at least [0156]-[0159]), wherein the flux material maintains positions of the first electrical component and second electrical component during reflowing “to reduce a distance between the first electrical component and second electrical component” (the quoted limitation is interpreted to mean that the short distance between the first and second electrical components is maintained during reflow by the adhesive action of the flux).

k.	Re claim 14, OOTORII et al. disclose a semiconductor device, comprising: a substrate 11 (figs. 15&18C &33 and related text; note also that fig. 18C is applicable in fig. 15 as per the description of figs. 18A-C; see remaining of disclosure form ore details); a first conductive post (13 at position P1 on annotated fig. 15 below or 13&51 at position P1 on annotated fig. 33 below) formed over the substrate; a second conductive post (13 at position P2 on annotated fig. 15 below or 13&51 at position P2 on annotated fig. 33 below) formed over the substrate; a flux material (all flux layers 43 on fig. 15, or flux 45 on fig. 33) deposited on a top surface of the first conductive post and further on a top surface of the second conductive post; and a first electrical component (20 corresponding to P1&P2 on fig. 15 or 60 corresponding to P1&P2 on fig. 33) disposed over the flux material to maintain position of the first electrical component (see at least [0110]-[0115] and [0156]-[0159]).


    PNG
    media_image5.png
    819
    1417
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    899
    1560
    media_image6.png
    Greyscale


l.	Re claim 15, the flux material includes (i.e. is) a flux print material (see [0109] and [0156]-[0159]; but it is noted that “print” is a process limitation that does not structurally distinguish base on the product-by-process doctrine; see MPEP 2113).

m.	Re claim 19, the first conductive post includes a first conductive layer 13 formed over the substrate and a second conductive layer 51 formed over the first conductive layer and a thickness of the second conductive layer is greater than a thickness of the first conductive layer (bumps 51 appear thicker than layers 13 on fig. 30).

n.	Re claim 27, the semiconductor device of claim 14, further includes: a third conductive post (13 at position P3 or 13&51 on fig. 15 at position P3 on fig. 33) formed over the substrate; a fourth conductive post (13 at position P4 or 13&51 on fig. 15 at position P4 on fig. 33) formed over the substrate; the flux material being deposited on a top surface of the third conductive post and further on a top surface of the fourth conductive post (explicit on the figures); and a second electrical component (20 corresponding to P3&P4 or 60 corresponding to P3&P4) disposed over the flux material to maintain position of the second electrical component.

o.	Re claim 28, the first conductive post includes a first portion (13 at position P1) of a first conductive layer (all layers 13) formed over the substrate and a first portion (51 at position P1) of a second conductive layer (all layers 51) formed over the first portion of the first conductive layer; the second conductive post includes a second portion (13 at position P2) of the first conductive layer formed over the substrate and a second portion (51 at position P2) of the second conductive layer formed over the second portion of the first conductive layer; the third conductive post includes a third portion (13 at position P3) of the first conductive layer formed over the substrate and a third portion (51 at position P3) of the second conductive layer formed over the third portion of the first conductive layer; and the fourth conductive post includes a fourth portion (13 at position P4) of the first conductive layer formed over the substrate and a fourth portion (51 at position P4) of the second conductive layer formed over the fourth portion of the first conductive layer.

p.	Re claim 20, OOTORII et al. disclose a semiconductor device, comprising: a substrate 11  (fig. 33 and related text; see remaining of disclosure form ore details); a first conductive post (13&51 a position P1 on annotated fig. 33 above) including a first portion (13 at position P1) of a first conductive layer (all layers 13) formed over the substrate and a first portion (51 at position P1) of a second conductive layer (all layers 51) formed over the first portion of the first conductive layer; a second conductive post (13&51 at position P2) including a second portion (13 at position P2) of the first conductive layer formed over the substrate and a second portion (51 at position P2) of the second conductive layer formed over the second portion of the first conductive layer; a flux material 45 deposited on a top surface of the first portion of the second conductive layer and further on a top surface of the second portion of the second conductive layer; and a first electrical component (60 corresponding to P1&P2) disposed over the flux material to maintain position of the first electrical component.
q.	Re claim 21, see claim 15 rejection above.

r.	Re claim 26, see claim 29 rejection above noting that the flux 45 maintains position of the second electrical component.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 5, 6, 11, 12, 13, 17, 19, 23 and  25 is/are rejected under 35 U.S.C. 103 as being unpatentable over OOTORII et al. (US 2014/0339289).

a.	Re claim 4, OOTORII et al. disclose all the limitations of claim 30 as stated above except explicitly the second conductive layer includes nickel or copper. However, it is conventionally known in the art to form environmentally-friendly lead-free solder such as SnCu. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have formed solder bumps with SnCu, and this as a non-inventive step of using a known material for its known purpose (see MPEP 2144.07). The modification would have resulted in the second conductive layer including copper.

b.	Re claim 5, OOTORII et al. disclose all the limitations of claim 1 as stated above except explicitly depositing an encapsulant over the first electrical component. However, it is conventionally known in the art to form encapsulant over chips bonded to a wiring board in order to seal and protect the chips from environmental contaminants. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have deposited an encapsulant over at least the first electrical component in order to seal and protect it against environmental contaminants (see MPEP 2144.I&II).

c.	Re claim 6 and in the alternative to the anticipation rejection above, making bumps 51 thicker than layers 31 does not require any inventive step as it would merely consist in three possible choices (making them equal in thickness to layer 13, making them thicker or making them less thick than layers 13), and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided them thicker than layer 13 while providing robust solder balls (see MPEP 2144.I&II and 2143.E).

d.	Re claim 11, see claim 4 rejection above.

e.	Re claim 12, see claim 6 rejection above.

f.	Re claim 13, see claim 5 rejection above.

g.	Re claim 17, OOTORII et al. disclose that the first conductive post includes a first conductive layer 13 formed over the substrate and a second conductive layer 51 formed over the first conductive layer, but do not appear to explicitly disclose that the second conductive layer includes nickel or copper. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the second conductive layer includes copper based on the same argument invoked in claim 4 rejection above.

h.	Re claim 19 and in the alternative to the anticipation rejection above, the first conductive post includes a first conductive layer 13 formed over the substrate and a second conductive layer 51 formed over the first conductive layer. Additionally, see claim 6 rejection above as to why it would have been obvious to a skilled in the art before the effective filing date of the invention to have provided bump 51 thicker than layer 13.

i.	Re claim 23, see claim 4 or claim 17 rejections above.

j.	Re claim 25, see claim 6 rejection above.

Claim(s) 10, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over OOTORII et al. (US 2014/0339289) in view of Chen (US 2014/0252593, previously used).

a.	Re claim 10, OOTORII et al. disclose all the limitations of claim 7 as stated above except explicitly for disposing a pre-solder material on a contact pad of the first electrical component. However, Chen discloses disposing a pre-solder 307 on a pad 305 of an electrical component 301 prior to solder bonding through reflow (see figs. 2d-e and related text). As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have deposited a pre-solder on unlabeled pads (or contacts) 22 (see fig. 22) of the first electrical component, and this as a non-inventive step of applying a known solder bonding technique step or something obvious to try with a reasonable expectation of success (see MPEP 2143.C&D&E&G). 

b.	Re claim 16, OOTORII et al. do not appear to explicitly disclose a pre-solder material disposed on a contact pad of the first electrical component, but it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a pre-solder material disposed on a contact pad 22 of the first electrical component based on the same argument invoked in claim 10 rejection above.

c.	Re claim 22, see claim 16 rejection above.
.
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sckimoto et al. (US 2013/0333027; Applicants are invited to particularly pay attention to this reference when amending, noting that a flux materials have inherent adhesive property and are conventionally known in the electrical art for maintaining components to be soldered into position prior and during reflow), Fujimori (US 2010/0105173; this one also should be carefully reviewed by Applicants when amending) and Kataoka et al. (US 2007/0145101) disclose structures and methods reading on the claimed invention. Chen et al. (US 2014/0264846) disclose solders made of SnCu (see [0026]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899